DENMAN, Circuit Judge.
The National Labor Relations Board petitions for our decree enforcing its order against the respondents, employers of labor, commanding them to cease and desist from various unfair labor practices. These respondents have appeared and consented to the entry of such a decree and we have the jurisdiction to grant the Board’s petition so far as it concerns them.
The Board’s petition also seeks to have us determine that a labor organization of respondents’ employees, the Brotherhood of Alaska Miners, has no right of collective bargaining with its employers and to have us decree the enforcement of its order that respondents shall not bargain with the Brotherhood. The Board seeks to secure such a decree from us, though the Brotherhood is not a party to the proceeding here and is not sought by the Board to be made a party.
The Board’s record of its hearing, to which its petition refers, is filed here. It purports' to show the Brotherhood to have been served by the Board in the proceeding before it and to have appeared and consented to the order there and our decree *893of its enforcement here. There was no trial of any chai-ge warranting such an order. Were the Brotherhood a party here it could deny this claimed consent and raise a pertinent issue regarding our enforcement of the order.
 The declared purpose of the National Labor Relations Act is to protect labor organizations in their right of collective bargaining. 29 U.S.C.A. §§ 151, 157. Such protection requires that the Brotherhood be made a party in the proceeding here in which our decree is sought which may destroy such a right. National Labor Relations Board v. Sterling Electric Motors, Inc., 9 Cir., 109 F.2d 194; Id., 9 Cir., 112 F.2d 63, 64; Id., 9 Cir., 114 F.2d 738.
The clerk of this court, acting under paragraph 2 of our rules on “Petition for Review or Enforcement of Orders of Boards or Commissions,” has issued and caused to be served upon the Brotherhood a rule to show cause why the petition here should not be granted. The time has elapsed within which response could be made to the rule and the Brotherhood has not appeared. We therefore have acquired jurisdiction in personam over the Brotherhood warranting our decree against it.
The decree is ordered entered as prayed for.
HEALY, Circuit Judge, concurs only in the order that the decree be entered.